     Case 2:20-cv-04504-MWF-JC Document 30 Filed 03/29/21 Page 1 of 1 Page ID #:615



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
      WILLIAM DUNNE,                          Case No. 2:20-cv-04504-MWF-JC
12
                          Petitioner,         JUDGMENT
13                  v.
14    T. JUSINO, Warden,
15
                          Respondent.
16
17
           Pursuant to the Order Accepting Findings, Conclusions, and
18
     Recommendations of United States Magistrate Judge, IT IS ADJUDGED that
19
     Judgment be entered dismissing the Petition for Writ of Habeas Corpus and this
20
     action.
21
           IT IS SO ADJUDGED.
22
23
           DATED: March 29, 2021
24
25
                                        ______________________________________
26
                                        MICHAEL W. FITZGERALD
27                                      UNITED STATES DISTRICT JUDGE

28
